DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12, respectively, of U.S. Patent No. 11,263,732. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1 and 12 of U.S. Patent No. 11, 263,732 recite a “hemisphere cubemap projection” layout while the claims in the instant application recite the broader term, “projection” layout. This is the only significant difference between the claims in the instant application and those of U.S. Patent No. 11,263,732. Thus the claims are not patentably distinct.

Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2/10 of U.S. Patent No. 11,263,722 in view of Laserre et al. (US 2020/0211232, referred to herein as “Lasserre”). 

Regarding claim 8, Claim 2 of U.S. Patent No. 11,263,722 discloses the processing method of claim 2, as discussed above.
Claim 2 of U.S. Patent No. 11,263,722 does not explicitly disclose: wherein the rotation angle is selected from a group consisting of 0°, 90°, 180°, and 270°.
However, Lasserre discloses: wherein the rotation angle is selected from a group consisting of 0°, 90°, 180°, and 270° (Lasserre: paragraphs [0018] through [0022], disclosing point cloud encoding of video data; paragraph [0240], disclosing rotation angles of 0, 90, 180, and 270 degrees).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the projection of Lasserre in the video processing method of claim 2 of U.S. Patent No. 11,263,722.
	One would have been motivated to modify claim 2 of U.S. Patent No. 11,263,722 in this manner in order to more flexibly code point cloud video data (Lasserre: paragraphs [0019] through [0021]). 

Regarding claim 16, the claim is rejected as unpatentable over claim 10 and Lasserre for the same reasons as discussed with respect to claim 8.

Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484